PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Via Purchase Order No. ISC 76067 entered into with the Office of Technology, formerly Department of Administration IS&C, IBM was to provide, among other things, printer hardware maintenance services to the State of West Virginia.
2. In June of2007, IBM and Ricoh Systems formed ajoint venture under which the former IBM Printer Division was transferred to InfoPrint Solutions Company.
3. When invoicing for printer hardware maintenance began on June 2007, InfoPrint Solutions Company was not a current State of West Virginia vendor, nor did it have a valid contract against which to pay. Consequently, the Office of Technology was unable to pay the maintenance invoices.
4. The Office of Technology assisted InfoPrint Solutions in filing the appropriate paperwork and forms so that InfoPrint could become an authorized vendor of the State.
5. InfoPrint Solutions continued to maintain the printers in good faith during this period.
*1916. A new contract for fiscal year 2009 is currently in place.
7. The outstanding invoices which the Office of Technology has been unable to pay total One Hundred Eighty-Seven Thousand Seven Hundred Sixty-Three and Fourteen Cents ($187,763.14).
8. The Office of Technology agrees that InfoPrint provided all services for which it has invoiced.
Based on the abovementioned stipulated facts, the parties agree that the State of West Virginia has a moral obligation to reimburse InfoPrint Solutions Company in the amount of One Hundred Eighty-Seven Thousand Seven Hundred Sixty-Three and Fourteen Cents ($187,763.14) from special revenue for services rendered in good faith.
The Court has reviewed the facts of the claim and finds that the amount agreed to by the parties is fair and reasonable.
Award of $187,763.14.